Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 is cancelled. Claims 1, 3, and 6 have been amended. Currently claims 1 and 3-9 are under review.

Response to Arguments
The Applicant’s arguments with respect to claims 1 and 3-9 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a first operational amplifier comprising an amplification circuit and a bias current generation circuit, where the first operational amplifier comprises a first input terminal, a second input terminal, and an output terminal such that the first input terminal of the first operational amplifier is connected to the output terminal of a pixel current generation circuit, a first voltage is inputted via the second input terminal of the first operational amplifier and is positively related to the data voltage; and wherein the bias current generation circuit comprises an input terminal and an output terminal, such that the input terminal of the bias current generation circuit serves as the second input terminal of the first operational amplifier, and the bias current generation circuit is configured to generate the bias current based on the first voltage inputted via the input terminal of the bias current generation circuit, including all the base limitations nor does the prior art teach a display device comprising: a display panel which .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621